DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-3, 5-16, 18-26, 28-39 and 41-54 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method for wireless communication, comprising: 
configuring a first location and a set of resource blocks for a component carrier of a secondary cell for a user equipment (UE); and 
transmitting control signaling to the UE, 
wherein the control signaling comprises an indication of a reference location of the component carrier based at least in part on an absence of a fixed location of the component carrier of the secondary cell on a channel raster entry, 
wherein the reference location indicates to the UE the first location of the component carrier, 
wherein the reference location comprises an offset from an absolute frequency corresponding to a low frequency end of the set of resource blocks for the component carrier of the secondary cell, and 
wherein the control signaling comprises an indication of the set of resource blocks for the component carrier.

Regarding claims 13, 24, 36 and 47-50, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-3, 5-12, 14-16, 18-23, 25-26, 28-35, 37-39, 41-46 and 51-54, these claims depend from one of the independent claims and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411